Citation Nr: 1526335	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-06 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder, currently evaluated at 70 percent disabling.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In December 2014, prior to the promulgation of a Board decision, VA received written notification from the Veteran that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.
In December 2014, the Veteran withdrew his appeal.  VA accepted his withdrawal in February 2015.  Therefore, this issue is withdrawn, and the Board does not have jurisdiction to consider an appeal.

ORDER

The appeal for entitlement to an increased evaluation for posttraumatic stress disorder, currently evaluated at 70 percent disabling, is dismissed.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


